Exhibit 10.2

 

SIMPSON MANUFACTURING CO., INC.

1995 INDEPENDENT DIRECTOR STOCK OPTION PLAN

 

Adopted March 6, 1995

and Amended through November 18, 2004

 

1.             PURPOSES.

 

(a)           The purpose of the Plan is to provide a means by which Independent
Directors of the Company may be given an opportunity to purchase stock of the
Company.

 

(b)           The Company, by means of the Plan, seeks to retain the services of
persons who are now Independent Directors of the Company, to secure and retain
the services of new Independent Directors, and to provide incentives for such
persons to exert maximum efforts for the success of the Company.

 

(c)           The Company intends that the Options issued under the Plan shall
be Nonstatutory Stock Options.  The grant date and terms of all Option
Agreements shall be as provided in section 6, and a separate certificate or
certificates will be issued for shares purchased on exercise of each Option.

 

2.             DEFINITIONS.

 

(a)           “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
sections 424(e) and (f), respectively, of the Code.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means a Committee appointed by the Board in accordance
with subsection 3(c) of the Plan.

 

(e)           “Common Stock” means the common stock of the Company.

 

(f)            “Company” means Simpson Manufacturing Co., Inc., a California
corporation.

 

(g)           “Continuous Status as an Independent Director” means the
relationship as an Independent Director is not interrupted or terminated.  The
Board, in its sole discretion, may determine whether Continuous Status as an
Independent Director shall be considered interrupted in the case of: (i) any
leave of absence approved by the Board, including sick leave, military leave or
any other personal leave; or (ii) transfers between the Company, Affiliates or
their successors.

 

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(i)            “Independent Director” means a member of the Board who either
(1) is not currently employed by the Company or any Affiliate (service as a
Director and receipt of a director’s fee being deemed not to constitute
“employment”), is not a former employee of the Company or any Affiliate who is
currently receiving compensation for prior services (other than benefits under a
tax qualified pension plan), was not an officer of the Company or an Affiliate
at any time, and is not currently receiving compensation from the Company or any
Affiliate for personal services in any capacity other than as a Director; or
(2) is otherwise considered an Outside Director.

 

(j)            “Non-Employee Director” means a member of the Board who satisfies
the requirements established from time to time by the Securities and Exchange
Commission for non-employee directors under Rule 16b-3.

 

1

--------------------------------------------------------------------------------


 

(k)           “Nonstatutory Stock Option” means an option not intended to
qualify as an incentive stock option within the meaning of section 422 of the
Code and the regulations promulgated thereunder.

 

(l)            “Option” means a stock option granted pursuant to the Plan.

 

(m)          “Option Agreement” means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an Option.  Each Option
Agreement shall be subject to the terms and conditions of the Plan.

 

(n)           “Optionee” means an Independent Director who holds an outstanding
Option.

 

(o)           “Outside Director” means a member of the Board who satisfies the
requirements established from time to time for outside directors under section
162(m) of the Code.

 

(p)           “Plan” means this Simpson Manufacturing Co., Inc. 1995 Independent
Director Stock Option Plan.

 

(q)           “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

 

(r)           “Securities Act” means the Securities Act of 1933, as amended.

 

3.             ADMINISTRATION.

 

(a)           The Plan shall be administered by the Board unless and until the
Board delegates administration to a Committee, as provided in subsection 3(c).

 

(b)           The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(1)           To determine from time to time which persons are eligible to be
granted Options under the Plan and the terms and conditions of each Option
granted (which need not be identical);

 

(2)           To grant Options under the plan;

 

(3)           To construe and interpret the Plan and Option Agreements and to
establish, amend and revoke rules and regulations for the Plan’s
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Option Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective;

 

(4)           To amend the Plan as provided in section 11; and

 

(5)           To determine the terms and conditions of each Option granted
(which need not be identical).

 

All decisions, determinations and interpretations of the Board shall be final
and binding on all Optionees and any other holders of any Options granted under
the Plan.

 

(c)           The Board may delegate administration of the Plan to a Committee
of the Board that will satisfy the requirements of Rule 16b-3.  The Committee
shall consist solely of two or more Directors, each of whom is a Non-Employee
Director and an Outside Director, who shall be appointed by the Board.  Subject
to the foregoing, from time to time the Board may increase the size of the
Committee and appoint additional qualified members, remove members (with or
without cause) and appoint new members in substitution therefor, or fill
vacancies, however caused.  If administration is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed

 

2

--------------------------------------------------------------------------------


 

by the Board (and references in this Plan to the Board shall thereafter be
deemed to refer to the Committee), subject, however, to such resolutions, not
inconsistent with the Plan, as may be adopted from time to time by the Board. 
The Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

4.             SHARES SUBJECT TO THE PLAN.

 

(a)           Subject to the provisions of section 10 relating to adjustments on
changes in stock, the stock that may be sold pursuant to Options shall not
exceed in the aggregate 320,000 shares of the Common Stock.  If any Option shall
for any reason expire or otherwise terminate, as a whole or in part, without
having been exercised in full, the stock not purchased under such Option shall
revert to and again become available for issuance under the Plan.

 

(b)           The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

 

5.             ELIGIBILITY.

 

Options may be granted only to Independent Directors.  No Independent Director
shall be eligible for the grant of an Option if, at the time of grant, such
person owns stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company or of any of its Affiliates.

 

6.             OPTION PROVISIONS.

 

Each Option Agreement shall be in a form and shall contain terms and conditions
as provided in this section 6.  The provisions of separate Option Agreements
need not be identical, but each Option Agreement shall include (through
incorporation of provisions hereof by reference in the Option Agreement or
otherwise), the substance of each of the following provisions:

 

(a)           Date of Grant and Shares Subject to Option.  Each person who was
an eligible Independent Director on February 15, 1995, shall be granted an
Option to purchase 2,000 shares of Common Stock, which Option shall be deemed to
have been effective as of that date.  Each person who becomes an eligible
Independent Director after February 15, 1995, shall be granted an Option to
purchase such number of shares of Common Stock as the Board may determine on and
as of the February 15 next following the date that he or she becomes an eligible
Independent Director, if he or she maintains Continuous Status as an Independent
Director through that February 15.  On each February 15 thereafter until the
Plan terminates, each eligible Independent Director shall be granted an
additional Option to purchase such number of shares of Common Stock as the Board
may determine.  Notwithstanding the foregoing, no Options shall be granted in
the year immediately following any year in which the Company does not meet its
budget and operating goals established by or pursuant to the authority of the
Board.

 

(b)           Term of Options.  No Option shall be exercisable after the
expiration of seven years from the date it is granted.

 

(c)           Price.  The exercise price of each Option shall be the price of
the Common Stock on the New York Stock Exchange at the close of trading on the
date the Option is granted.

 

(d)           Consideration.  The purchase price of stock acquired pursuant to
an Option shall be paid at the time that the Option is exercised.  The
consideration to be paid for the stock and the method of payment shall be
determined by the Board in the specific case, either at the time of approval of
the grant of an Option or thereafter, in the absolute discretion of the Board
(which discretion may be exercised in a particular case without regard to any
other case or cases), and may consist of cash, check or Common Stock, any
combination thereof, or any other form of legal consideration.

 

3

--------------------------------------------------------------------------------


 

(e)           Transferability.  An Option shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed by the Optionee during
his or her lifetime, whether by operation of law or otherwise, other than by
will or by the laws of descent and distribution, or be made subject to
execution, attachment or similar process; provided that the Board may in its
discretion at the time of approval of the grant of an Option or thereafter
permit an Option to be transferred by an Optionee to a trust or other entity
established by the Optionee for estate planning purposes or may permit further
transferability, on a general or specific basis, or impose conditions or
limitations on any permitted transferability.  An Option shall otherwise be
exercisable during the lifetime of the person to whom the Option is granted only
by such person.

 

(f)            Vesting.  Options shall be fully vested when granted.

 

(g)           Conditions On Exercise of Options and Issuance of Shares.

 

(1)           Shares shall not be issued on exercise of an Option unless the
exercise of such Option and the delivery of such Shares pursuant thereto shall
comply with all applicable laws and regulations, including, without limitation,
the Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder and the requirements of any stock exchange on which the Common Stock
may then be listed, and shall be further subject to the approval of counsel to
the Company with respect to such compliance.

 

(2)           The Company may require any Optionee, or any person to whom an
Option is transferred under subsection 6(e), as a condition of exercising an
Option, (1) to give written assurances satisfactory to the Company as to the
Optionee’s knowledge and experience in financial and business matters or to
employ a purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (2) to give
written assurances satisfactory to the Company stating that such person is
acquiring the stock subject to the Option for such person’s own account and not
with any present intention of selling or otherwise distributing the stock.  The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inapplicable if (1) the issuance of the shares on the exercise of the
Option has been registered under a then currently effective registration
statement under the Securities Act, or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, with advice of its counsel, place such legends on stock
certificates issued under the Plan as the Company deems necessary or appropriate
to comply with applicable securities laws, including, but not limited to,
legends restricting the transfer of the stock.

 

(h)           Termination of Relationship as an Independent Director.  If an
Optionee’s Continuous Status as an Independent Director terminates, the Optionee
or the Optionee’s estate or the person who acquired the right to exercise the
Option by bequest or inheritance may exercise the Option (to the extent that the
Optionee shall have been entitled to exercise it at the date of termination) but
only within the period ending on the earlier of (1) the thirtieth day after the
termination of the Optionee’s Continuous Status as an Independent Director, or
(2) the expiration of the term of the Option as set forth in the Option
Agreement.  If, at the date of termination, the Optionee is not entitled to
exercise his or her Option, the shares covered by the Option shall revert to and
again become available for issuance under the Plan.  If, after termination, the
Optionee or the Optionee’s estate or the person who acquired the right to
exercise the Option by bequest or inheritance does not exercise the Option
within the time specified in the Option Agreement, the Option shall terminate,
and the shares covered by such Option shall revert to and again become available
for issuance under the Plan.

 

(i)            Withholding.  To the extent provided in an Option Agreement and
approved by the Board in the specific case, at the time of approval of the grant
of the Option or thereafter, the Optionee may satisfy any Federal, state or
local tax withholding obligation relating to the exercise of such Option by any
of the following means or by a combination of such means: (l) tendering a cash
payment; (2) authorizing the Company to withhold shares from the shares of
Common Stock otherwise issuable to the Optionee as a result of the exercise of
the Option; or (3) delivering to the Company owned and unencumbered shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock.  The value of shares withheld or delivered shall equal the fair
market value of the Shares on the day the Option is exercised.

 

7.             COVENANTS OF THE COMPANY.

 

(a)           During the terms of the Options, the Company shall keep available
at all times the number of shares of Common Stock required to satisfy such
Options.

 

(b)           The Company shall seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of Common Stock on exercise of the Options; provided that
this undertaking shall not require the Company to register under the Securities
Act either the Plan, any Option or any stock issued or issuable pursuant to any
such Option.  If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock on exercise of such Options unless and until such
authority is obtained.

 

8.             USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Options shall constitute
general funds of the Company.

 

9.             MISCELLANEOUS.

 

(a)           Neither an Optionee nor any person to whom an Option is
transferred under subsection 6(e) shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares subject to such
Option unless and until such person has satisfied all requirements for exercise
of the Option pursuant to its terms.  No adjustment will be made for dividends
or other rights for which the record date is prior to the date of satisfaction
of all such requirements.

 

(b)           Nothing in the Plan or any instrument executed or Option granted
or other action taken pursuant thereto shall confer on any Independent Director
or Optionee any right to continue acting as a Director or shall affect the right
of the Company to terminate the relationship as a Director of any Independent
Director or Optionee with or without cause.

 

10.          ADJUSTMENTS ON CHANGES IN STOCK.

 

(a)           If any change is made in the stock subject to the Plan or subject
to any Option (through merger, consolidation, reclassification, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split or reverse stock split, liquidating dividend, combination of shares,
exchange of shares, change in corporate structure or otherwise), the Plan and
outstanding Options shall be appropriately adjusted by the Board in the
class(es) and maximum number of shares subject to the Plan and the class(es) and
number of shares and price per share of stock subject to outstanding Options.

 

(b)           In the event of: (1) a merger or consolidation in which the
Company is not the surviving corporation or (2) a reverse merger in which the
Company is the surviving corporation but the shares of the Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, then to the extent permitted by applicable law: (A) any surviving
corporation shall assume any Options outstanding under the Plan or shall
substitute similar options for those outstanding under the Plan, or (B) such
Options shall continue in full force and effect.  If any surviving corporation
refuses to assume or continue such Options, or to substitute similar options for
those outstanding under the Plan, then such Options shall be terminated if not
exercised prior to such event.  In the event of a dissolution or liquidation of
the Company, any Options outstanding under the Plan shall terminate if not
exercised prior to such event.

 

5

--------------------------------------------------------------------------------


 

11.          AMENDMENT OF THE PLAN.

 

(a)           The Board at any time or from time to time shall have the right to
amend, modify, suspend or terminate the Plan for any reason; provided that the
Company will seek shareholder approval for any change to the extent such
approval is required by applicable law, regulation or rule; and provided further
that, except as required to accord with changes in the Code, the Employee
Retirement Income Security Act of 1974, as amended, or the rules and regulations
promulgated thereunder, the provisions in sections 5 and 6 relating to
eligibility, date of grant, number of shares subject to option, and exercise
price may not be amended more than once every six months.

 

(b)           Rights and obligations under any Option granted before amendment
of the Plan shall not be altered or impaired by any amendment of the Plan,
unless (1) the Company requests the consent of the person to whom the Option
shall have been granted and (2) such person consents in writing.

 

12.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           The Board may suspend or terminate the Plan at any time.  Unless
sooner terminated, the Plan shall terminate on May 28, 2012.  No Options may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b)           Rights and obligations under any Option granted while the Plan is
in effect shall not be altered or impaired by suspension or termination of the
Plan, except with the consent of the person to whom the Option shall have been
granted.

 

13.          EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no Options
granted under the Plan shall be exercisable unless and until the Plan shall have
been approved by the shareholders of the Company, which approval shall be
solicited within twelve months before or after the date the Plan is adopted by
the Board, and, if required, an appropriate permit shall have been issued by the
Commissioner of Corporations of the State of California.

 

14.          COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT.

 

It is the Company’s intent that the Plan comply in all respects with
Rule 16b-3.  If any provision of this Plan is found not to be in compliance with
Rule 16b-3, that provision shall be deemed to have been amended or deleted as
and to the extent necessary to comply with Rule 16b-3, and the remaining
provisions of the Plan shall continue in full force and effect, without change. 
All transactions under this Plan shall be executed in accordance with the
requirements of Section 16 of the Exchange Act and the applicable regulations
promulgated thereunder.

 

6

--------------------------------------------------------------------------------